EXHIBIT 10.1


FOURTH AMENDMENT TO
TERM CREDIT AGREEMENT
 
THIS FOURTH AMENDMENT TO TERM CREDIT AGREEMENT (this “Fourth Amendment”) is
entered into effective as the Fourth Amendment Closing Date (as defined below)
between RANCHER ENERGY CORP., a Nevada corporation (“Borrower”), and GASROCK
CAPITAL LLC, a Delaware limited liability company (“Lender”).  Capitalized terms
used but not defined in this Fourth Amendment have the meaning given them in the
Credit Agreement (as defined below).
 
RECITALS
 
A.  Borrower and Lender entered into that certain Term Credit Agreement dated as
of October 16, 2007 (as amended by that certain First Amendment thereto dated
October 22, 2008, that certain Second Amendment thereto dated April 30, 2009,
that certain Third Amendment thereto dated May 8, 2009, and as amended, restated
or supplemented from time to time, the “Credit Agreement”).
 
B.  Borrower and Lender have agreed to amend the Credit Agreement, subject to
the terms and conditions of this Fourth Amendment.
 
AGREEMENT
 
NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are acknowledged, the undersigned hereby agree as follows:
 
1.  Specific Amendments to Credit Agreement.
 
Section 1.1, Defined Terms, of the Credit Agreement is hereby amended by
revising the following definition in its entirety to read as follows:
 
“Maturity Date” means the earliest of (a) May 19, 2009, (b) the date on which
all Obligations (other than the obligations under any ORRI Conveyance and
indemnity obligations and similar obligations that expressly survive the
termination of the Loan Documents) have been paid in full and this Agreement has
terminated, and (c) the date on which Lender notifies Borrower of the
acceleration of payments of all or any portion of the Obligations based on the
occurrence of an Event of Default.
 
Section 1.1, Defined Terms, of the Credit Agreement is hereby amended by adding
the following definition in its proper alphabetical order thereto:
 
“Fourth Amendment Closing Date” means May 13, 2009.
 

--------------------------------------------------------------------------------


 
2.  Conditions to Closing Fourth Amendment.  Unless specifically waived in
writing by Lender, this Fourth Amendment shall be effective once Lender shall
have received the following documentation, each in form and substance
satisfactory to Lender and its legal counsel, in their sole discretion:


 
(a)  this Fourth Amendment executed by Borrower and Lender; and

 
 
(b)  such other documents as Lender may reasonably request.

 
3.  Representations and Warranties.  Borrower represents and warrants to Lender
that (a) it possesses all requisite power and authority to execute, deliver and
comply with the terms of this Fourth Amendment, (b) this Fourth Amendment has
been duly authorized and approved by all requisite corporate action on the part
of Borrower, (c) no other consent of any Person (other than Lender) is required
for this Fourth Amendment to be effective and (d) the execution and delivery of
this Fourth Amendment does not violate its organizational documents.  The
representations and warranties made in this Fourth Amendment shall survive the
execution and delivery of this Fourth Amendment.  No investigation by Lender is
required for Lender to rely on the representations and warranties in this Fourth
Amendment.


4.  Scope of Amendment; Reaffirmation; Release.  All references to the Credit
Agreement shall refer to the Credit Agreement as amended by this Fourth
Amendment.  Except as affected by this Fourth Amendment, the Loan Documents are
unchanged and continue in full force and effect.  However, in the event of any
inconsistency between the terms of the Credit Agreement (as amended by this
Fourth Amendment) and any other Loan Document, the terms of the Credit Agreement
shall control and such other document shall be deemed to be amended to conform
to the terms of the Credit Agreement.  Borrower hereby reaffirms its obligations
under the Loan Documents to which it is a party and agrees that all Loan
Documents to which they are a party remain in full force and effect and continue
to be legal, valid, and binding obligations enforceable in accordance with their
terms (as the same are affected by this Fourth Amendment).  Borrower hereby
releases Lender from any liability for actions or omissions (other than any
liability resulting from Lender’s gross negligence or willful misconduct) in
connection with the Credit Agreement and the other Loan Documents prior to the
Fourth Amendment Closing Date.


5.  Miscellaneous.
 
(a)  No Waiver of Defaults.  This Fourth Amendment does not constitute (i) a
waiver of, or a consent to, (A) any provision of the Credit Agreement or any
other Loan Document not expressly referred to in this Fourth Amendment, or (B)
any present or future violation of, or default under, any provision of the Loan
Documents, or (ii) a waiver of Lender’s right to insist upon future compliance
with each term, covenant, condition and provision of the Loan Documents.
 
(b)  Form.  Each agreement, document, instrument or other writing to be
furnished Lender under any provision of this Fourth Amendment must be in form
and substance satisfactory to Lender and its counsel.
 

--------------------------------------------------------------------------------


 
(c)  Headings.  The headings and captions used in this Fourth Amendment are for
convenience only and will not be deemed to limit, amplify or modify the terms of
this Fourth Amendment, the Credit Agreement, or the other Loan Documents.
 
(d)  Costs, Expenses and Attorneys’ Fees.  Borrower agrees to pay or reimburse
Lender on demand for all its reasonable out-of-pocket costs and expenses
incurred in connection with the preparation, negotiation, and execution of this
Fourth Amendment, including, without limitation, the reasonable fees and
disbursements of Lender’s counsel.
 
(e)  Successors and Assigns.  This Fourth Amendment shall be binding upon and
inure to the benefit of each of the undersigned and their respective successors
and permitted assigns.
 
(f)  Multiple Counterparts.  This Fourth Amendment may be executed in any number
of counterparts with the same effect as if all signatories had signed the same
document.  All counterparts must be construed together to constitute one and the
same instrument.  This Fourth Amendment may be transmitted and signed by
facsimile or portable document format (PDF).  The effectiveness of any such
documents and signatures shall, subject to applicable law, have the same force
and effect as manually-signed originals and shall be binding on Borrower and
Lender.  Lender may also require that any such documents and signatures be
confirmed by a manually-signed original; provided that the failure to request or
deliver the same shall not limit the effectiveness of any facsimile or PDF
document or signature.
 
(g)  Governing Law.  THIS FOURTH AMENDMENT AND THE OTHER LOAN DOCUMENTS MUST BE
CONSTRUED, AND THEIR PERFORMANCE ENFORCED, UNDER TEXAS LAW.
 
(h)  Arbitration.  Upon the demand of any party to this Fourth Amendment, any
dispute shall be resolved by binding arbitration as provided for in Section 12.1
of the Credit Agreement.
 
(i)  Entirety.  The Loan Documents (as amended hereby) Represent the Final
Agreement Between Borrower and Lender and May Not Be Contradicted by Evidence of
Prior, Contemporaneous, or Subsequent Oral Agreements by the Parties.  There Are
No Unwritten Oral Agreements among the Parties.
 
[Signatures appear on the next page.]
 

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, this Fourth Amendment is executed as of the Fourth Amendment
Closing Date.
 

 
BORROWER:


RANCHER ENERGY CORP.,
a Nevada corporation
         
 
By:
/s/ John Works       John Works       President & Chief Executive Officer      
   

 
Signature Page to the Fourth Amendment to
Term Credit Agreement

--------------------------------------------------------------------------------





 
LENDER:


GASROCK CAPITAL LLC,
a Delaware limited liability company
 
 
     
 
By:
/s/ Marshall Lynn Bass       Marshall Lynn Bass       Principal          

 
Signature Page to the Fourth Amendment to
Term Credit Agreement

--------------------------------------------------------------------------------


 
GUARANTOR’S CONSENT AND AGREEMENT
TO
FOURTH AMENDMENT TO TERM CREDIT AGREEMENT
 
Guarantor executes this Fourth Amendment for purposes of acknowledging and
agreeing to the Credit Agreement, as amended by this Fourth Amendment, and
hereby expressly ratifies and confirms its liability under its Guaranty dated
October 16, 2007 executed in favor of Lender and confirms that such liability
continues in full force and effect with respect to the indebtedness of Borrower
covered by the Credit Agreement, as amended by this Fourth Amendment, as same
may be further restated, amended, modified, renewed, or rearranged from time to
time.
 

 
RANCHER ENERGY WYOMING, LLC
a Wyoming limited liability company
 
 
     
 
By:
RANCHER ENERGY CORP.,       its sole Manager                     By: John
Works          John Works       President & Chief Executive Officer          

 
Signature Page to the Fourth Amendment to
Term Credit Agreement

--------------------------------------------------------------------------------

